DURHAM, Justice:
Plaintiff appeals from the denial of his habeas corpus petition. We affirm.
Ronald Termunde, a prisoner at the Utah State Prison, brought a habeas corpus petition alleging that he was deprived of proper dental care and that such deprivation constituted a violation of his rights under the eighth and fourteenth amendments of the United States Constitution. After a dental examination, a dentist on contract with the prison determined that one of Ter-munde’s teeth was beyond repair and needed to be extracted. Termunde refused extraction surgery and asked that a fixed bridge be provided. The dentist explained that such treatment was not feasible, both for dental reasons and because of the expense involved. Termunde returned to the prison dental department later when the tooth was infected and the surrounding area was swollen. The dental staff again urged extraction, but Termunde once more refused. The trial court found that the prison staff had attempted to provide the appropriate dental care to Termunde but that he refused the care. The trial court denied the habeas petition, concluding that the incidents alleged did not violate Ter-munde’s constitutional rights.
Termunde has not demonstrated that the trial court’s findings of fact were clearly erroneous; they are therefore affirmed. Utah R.Civ.P. 52(a); State v. Walker, 743 P.2d 191, 193 (Utah 1987). A trial court’s conclusions of law in a habeas corpus petition are accorded no deference but are reviewed for correctness. Fernandez v. Cook, 783 P.2d 547, 549 (Utah 1989). After finding that proper dental care was offered Termunde and refused by him, the trial court correctly held that Termunde’s constitutional rights were not violated.
We affirm the trial court’s denial of Ter-munde’s habeas corpus petition.
HALL, C.J., HOWE, Associate C.J., and STEWART and ZIMMERMAN, JJ„ concur.